Exhibit 10.4

 

TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 10th day of June 2005, among Grantors listed on the signature pages hereof
(collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO FOOTHILL, INC., in its capacity as Agent for the
Lender Group and the Bank Product Provider (together with its successors,
“Agent”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among SAVVIS Communications Corporation, a Missouri
corporation; as borrower ( “Borrower”), the lenders party thereto as “Lenders”
(“Lenders”) and Agent, the Lender Group is willing to make certain financial
accommodations available to Borrower pursuant to the terms and conditions
thereof; and

 

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Provider, that certain Security Agreement dated of even date herewith (including
all annexes, exhibits or schedules thereto, as from time to time amended,
restated, supplemented or otherwise modified, the “Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Bank Product
Provider, this Trademark Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

 

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement and/or the Credit
Agreement.

 

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants to Agent, for the benefit of the Lender Group and the Bank Product
Provider, a continuing first priority security interest in all of such Grantor’s
right, title and interest in, to and under the following, whether presently
existing or hereafter created or acquired (collectively, the “Trademark
Collateral”):

 

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I hereto;

 



--------------------------------------------------------------------------------

(b) all reissues, continuations or extensions of the foregoing;

 

(c) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

 

(d) all products and proceeds of the foregoing, including, without limitation,
any claim by such Grantor against third parties for past, present or future (i)
infringement or dilution of any Trademark or any Trademark licensed under any
Intellectual Property License or (ii) injury to the goodwill associated with any
Trademark or any Trademark licensed under any Intellectual Property License.

 

3. SECURITY AGREEMENT. The security interests granted pursuant to this Trademark
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Provider, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

4. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section 4, Grantors hereby authorize Agent unilaterally to modify this Agreement
by amending Schedule I to include any such new trademark rights of Grantors.
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

 

5. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Trademark Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
e-mail transmission shall be deemed an original signature hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

-2-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

SAVVIS COMMUNICATIONS CORPORATION,
a Missouri corporation By:  

/s/ Grier C. Raclin

Name:

 

Grier C. Raclin

Title:

 

Secretary

 

ACCEPTED AND ACKNOWLEDGED BY:

WELLS FARGO FOOTHILL, INC., as Agent

By:  

/s/ Phyliss Hasen

Name:

 

Phyliss Hasen

Title:

 

Senior Vice President

 

Signature Page to Trademark Security Agreement

 



--------------------------------------------------------------------------------

 

Schedule I

Trademarks and Trademark Intellectual Property Licenses

 

1. Trademarks

 

Trademark

--------------------------------------------------------------------------------

  

Case Number/

Country

--------------------------------------------------------------------------------

  

Application

Number/Date

--------------------------------------------------------------------------------

  

Registration

Number/ Date

--------------------------------------------------------------------------------

  

Status/

Intern. Class

--------------------------------------------------------------------------------

  

Owner

--------------------------------------------------------------------------------

Digital Island and Design   

027078.00008

United States

  

76/016691

Apr 1, 2000

  

2524334

Jan 1, 2002

  

Registered

09, 38, 39, 42

   Borrower Exodus   

027078.00009

United States

  

75/391548

Nov 17, 1997

  

2289845

Dec 7, 1999

  

Registered

42

   Borrower Exodus and Design   

027078.00010

United States

  

75/611555

Dec 21, 1998

  

2486578

Sep 11, 2001

  

Registered

38, 42

   Borrower Exodus Communications   

027078.00011

United States

  

74/643549

Mar 8, 1995

  

2371376

Jul 25, 2000

  

Registered

38

   Borrower Footprint   

027078.00012

United States

  

75/536002

Aug 13, 1998

  

2348162

May 9, 2000

  

Registered

38

   Borrower Footprint Manager   

027078.00013

United States

  

75/536003

Aug 13, 1998

  

2404656

Nov 14, 2000

  

Registered

09

   Borrower Miscellaneous Design   

027078.A19

United States

  

76/016688

Apr 1, 2000

  

2511927

Nov 27, 2001

  

Registered

09, 38, 39, 42

   Borrower Sandpiper   

027078.00019

United States

  

75/536252

Aug 13, 1998

  

2495272

Oct 9, 2001

  

Registered

09, 38

   Borrower Sandpiper Networks   

027078.00020

United States

  

75/536004

Aug 13, 1998

  

2348163

May 9, 2000

  

Registered

38

   Borrower Traceware   

027078.A27

United States

  

75/578475

Oct 28, 1998

  

2432671

Mar 6, 2001

  

Registered

09, 42

   Borrower Digital Island   

027078.A1

Australia

  

787926

Mar 10, 1999

  

787926

Mar 10, 1999

  

Registered

38, 42

   Borrower Digital Island   

027078.A2

Benelux

  

899974

Aug 27, 1997

  

627765

Aug 22, 1997

  

Registered

35, 38, 42

   Borrower Digital Island   

027078.A4

Canada

  

854891

Aug 29, 1997

  

TMA531443

Aug 18, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.A5

China (People’s Republic)

  

 

Dec 3, 1997

  

1272262

May 7, 1999

  

Registered

42

   Borrower Digital Island   

027078.A6

European Community

  

000611830

Aug 22, 1997

  

000611830

Mar 24, 2000

  

Registered

38, 42

   Borrower

 



--------------------------------------------------------------------------------

Digital Island   

027078.A7

France

  

97/692686

Aug 26, 1997

  

97/692686

Aug 26, 1997

  

Registered

35, 38, 42

   Borrower Digital Island   

027078.A8

Germany

  

397407467

Aug 26, 1997

  

39740746

Sep 7, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.00026

Hong Kong

  

199712364

Aug 28, 1997

  

1999B14489

Nov 22, 1999

  

Registered

42

   Borrower Digital Island   

027078.A11

Israel

  

12644

Mar 15, 1999

  

126499

Mar 15, 1999

  

Registered

42

   Borrower Digital Island   

027078.A10

Italy

  

MI97C007851

Aug 19, 1997

  

00810989

Aug 26, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.A12

Japan

  

H09-155677

Sep 5, 1997

  

4422960

Oct 6, 2000

  

Registered

38, 42

   Borrower Digital Island   

027078.A18

Korea, Republic of

  

12415/97

Sep 2, 1997

  

53258

Feb 10, 1999

  

Registered

XX 106 (Korean)

   Borrower Digital Island   

027078.A19

Korea, Republic of

  

12415/97

Sep 2, 1997

  

49296

Nov 10, 1998

  

Registered

XX 112(Korean)

   Borrower Digital Island   

027078.A13

Mexico

  

388756

Aug 26, 1999

  

633920

Aug 26, 1999

  

Registered

38

   Borrower Digital Island   

027078.A14

Mexico

  

388757

Aug 26, 1999

  

628317

Aug 26, 1999

  

Registered

42

   Borrower Digital Island   

027078.A16

Singapore

  

T97/10653I

Aug 30, 1997

  

T97/10653I

Aug 30, 1997

  

Registered

38

   Borrower Digital Island   

027078.A17

Singapore

  

T97/10654G

Aug 30, 1997

  

T97/10654G

Aug 30, 1997

  

Registered

42

   Borrower Digital Island   

027078.A21

United Kingdom

  

2142965

Aug 22, 1997

  

2142965

Sep 4, 1998

  

Registered

38, 42

   Borrower Digital Island and Design   

027078.A11

Chile

  

515379

Jan 22, 2001

  

635510

Jul 8, 2002

  

Registered

09

   Borrower Digital Island and Design   

027078.A12

Chile

  

515380

Jan 22, 2001

  

635514

Jul 8, 2002

  

Registered

09

   Borrower Exodus Communications   

027078.00000

India

       

929526

Jun 2, 2000

  

Registered

09

   Borrower Footprint   

027078.00041.TR.001

Canada

  

1097885

Mar 29, 2001

  

TMA628228

Dec 13, 2004

   Registered    Borrower Footprint   

027078.A7

China

  

2001002396

Jan 2, 2001

  

1714122

Feb 14, 2002

  

Registered

09

   Borrower Footprint   

027078.A8

China

  

2001002397

Jan 2, 2001

  

1739878

Mar 28, 2002

  

Registered

09, 38, 42

   Borrower

 



--------------------------------------------------------------------------------

Footprint   

027078.A7

European Community

  

2150902

Mar 27, 2001

  

2150902

Apr 24, 2002

  

Registered

09, 38, 42

   Borrower Footprint   

027078.00025

Hong Kong

  

200105397

Apr 4, 2001

  

300241596

Apr 4, 2003

  

Registered

09

   Borrower Footprint   

027078.A3

Hong Kong

  

20015398

Apr 4, 2001

  

300241587

Apr 4, 2003

  

Registered

38

   Borrower Footprint   

027078.A1

Japan

  

2001-27959

Apr 4, 2001

  

4634166

Jan 10, 2003

  

Registered

09, 38

   Borrower Traceware   

027078.A22

Benelux

  

938603

May 20, 1999

  

668621

May 20, 1999

  

Registered

09, 35, 38, 42

   Borrower Traceware   

027078.A42

Japan

  

H11-048311

May 31, 1999

  

4641499

Jan 31, 2003

  

Registered

09, 42

   Borrower Traceware   

027078.A26

United Kingdom

  

2197828

May 19, 1999

  

2197828

Jul 7, 2000

  

Registered

09, 42

   Borrower Business Ready Hosting   

02707800074

USA

  

78/290497

Aug 21, 2003

        Pending    Borrower Digital Island   

027078.A3

Brazil

  

820208094

Sep 3, 1997

       

Pending

42

   Borrower Digital Island   

027078.A15

Russian Federation

  

99703298

Mar 15, 1999

       

Pending

09, 35, 38, 42

   Borrower Traceware   

027078.A23

Germany

  

39929157.1

May 20, 1999

       

Pending

09, 42

   Borrower Traceware   

027078.A25

Switzerland

  

04718/1999

May 21, 1999

       

Pending

09, 42

   Borrower Digital Island   

027078A1

Australia

  

787926

Mar 10, 1999

  

787926

Mar 10, 1999

  

Registered

38, 42

   Borrower Digital Island   

027078.A2

Benelux

  

899974

Aug 27, 1997

  

627765

Aug 27, 1997

  

Registered

35, 38, 42

   Borrower Digital Island   

027078.A3

Brazil

  

820208094

Sep 3, 1997

       

Pending

42

   Borrower IFAS    USA   

78/276833

Jul 21, 2003

       

Published

38, 42

   Borrower Intelligent IP Networking for Dynamic Companies    USA   

76/130150

Sep 15, 2000

  

2500174

Oct 23, 2001

  

Registered

38

   Borrower Proconnect    USA   

75/816511

Oct 6, 1999

  

2452623

May 22, 2001

  

Registered

38

   Borrower

 



--------------------------------------------------------------------------------

Prolink    USA   

75/816915

Oct 6, 1999

  

2364749

Jul 4, 2000

  

Registered

38

   Borrower Promanaged    USA   

75/816755

Oct 6, 1999

  

2421038

Jan 16, 2001

  

Registered

38

   Borrower Promanaged Plus    USA   

75/816753

Oct 6, 1999

  

2421036

Jan 16, 2001

  

Registered

38

   Borrower Prosecure    USA   

75/816560

Oct 6, 1999

  

2421035

Jan 16, 2001

  

Registered

42

   Borrower SAVVIS    USA   

75/816754

Oct 6, 1999

  

2421037

Jan 16, 2001

  

Registered

38

   Borrower SAVVIS Communications    USA   

75/204404

Nov 26, 1996

  

2148947

Apr 7, 1998

  

Registered

38

   Borrower The Network that Powers Wall Street    USA   

78/112647

Mar 5, 2002

  

2757570

Aug 26, 2003

  

Registered

38

   Borrower Trust the Network that Powers Wall Street to Empower Your Business
   USA   

78/156212

Aug 21, 2002

  

2719511

May 27, 2003

  

Registered

38

   Borrower When “Good Enough” is not Enough    USA   

78/273893

Jul 14, 2003

       

Pending

38, 42

   Borrower When “Good Enough” is Not Enough…There’s SAVVIS    USA   

78/205360

Jan 21, 2003

  

2907240

Nov 30, 2004

  

Registered

38, 42

   Borrower SAVVIS    Argentina   

2,233,944

Aug 10, 1999

  

1,810,829

Nov 16, 2000

   Registered    Borrower SAVVIS    Austria   

AM 4944/99

Aug 9, 1999

   n/a    Abandoned    Borrower SAVVIS    Australia   

805747

Aug 1, 1999

  

805747

Sep 1, 1999

   Registered    Borrower SAVVIS    Bahamas    n/a    n/a    Not filed   
Borrower SAVVIS    Benelux (Belgium, Netherlands, Luxembourg)   

944192

Aug 13, 1999

  

944,192

Aug 13, 1999

   Registered    Borrower

 



--------------------------------------------------------------------------------

SAVVIS    Bermuda   

TMA 31093

Sep 28, 1999

   n/a    Abandoned on 3/24/01    Borrower SAVVIS    Brazil   

821,734,032

Oct 20, 1999

   n/a    Abandoned    Borrower SAVVIS    Canada   

1025143

Aug 9, 1999

  

TMA593797

Nov 3, 2003

   Registered    Borrower SAVVIS    Cayman Islands    Same as UK Reg.    2205574
   Withdrawn    Borrower SAVVIS    Chile   

462,343

Sep 28, 1999

  

562,134

Feb 23, 2000

   Registered    Borrower SAVVIS    China   

9900126680

Oct 26, 1999

  

1475715

Nov 14, 2000

   Registered    Borrower SAVVIS    Columbia   

99-055,381

Sep 2, 1999

  

251019

Jul 28, 2000

   Registered    Borrower SAVVIS    Denmark   

VA 1999 03241

Aug 10, 1999

  

VR 200002409

Jun 2, 2000

   Registered    Borrower SAVVIS    Finland   

T199902524

Aug 13, 1999

  

218769

Sep 29, 2000

   Registered    Borrower SAVVIS    France   

99 807 353

Aug 10, 1999

  

99 807 353

Aug 10, 1999

   Registered    Borrower SAVVIS    Germany   

399 48 151.6/38

Aug 11, 1999

  

399 48 151

Feb 24, 2000

   Registered    Borrower SAVVIS    Greece   

142742

Dec 27, 1999

  

142742

Jul 17, 2001

   Registered    Borrower SAVVIS    Hong Kong   

12015/99

Sep 2, 1999

  

6116/200

Sep 22, 1999

   Registered    Borrower

SAVVIS

(Cl. 16)

   India   

875438

Sep 8, 1999

        OA Response pending (Descriptive, LOC)    Borrower

SAVVIS

(Cl. 38)

   India    Aug 9, 2004         OA Response pending (Descriptive)    Borrower
SAVVIS    Indonesia   

J99 14299

Aug 10, 1999

  

462586

Jan 17, 2002

   Registered    Borrower SAVVIS    Ireland   

99/2711

Sep 9, 1999

  

215344

Aug 9, 1999

   Registered    Borrower

 



--------------------------------------------------------------------------------

SAVVIS    Italy   

RM 99 004138

Sep 18, 1999

  

892,142

May 20, 2003

   Registered    Borrower SAVVIS    Japan   

78023/1999

Sep 24, 1999

  

4468427

Apr 20, 2001

   Registered    Borrower SAVVIS   

Korea

(South)

  

99-11609

Aug 11, 1999

  

63964

Oct 13, 2000

   Registered    Borrower SAVVIS    Malaysia   

99/09513

Sep 27, 1999

  

9909513

Sep 27, 1999

   Registered    Borrower SAVVIS    Mexico   

387764

Aug 19, 1999

       

Office Action Response Pending (LOC w/SAVVY)

Request Consent if Necessary

   Borrower SAVVIS    New Zealand   

314238

Aug 6, 1999

  

314238

Aug 11, 1999

   Registered    Borrower SAVVIS    Norway   

99,07982

Aug 10, 1999

  

212,105

Dec 6, 2001

   Registered    Borrower SAVVIS    Oman   

20718

Aug 22, 1999

        Office Action Response pending 6/1/03    Borrower SAVVIS    Panama   

104756

Jan 7, 2000

  

104756

Jan 23, 2001

   Registered    Borrower SAVVIS    Peru   

90061

Aug 26, 1999

  

20335

Feb 14, 2000

   Registered    Borrower SAVVIS    Philippines   

4-1999-0005760

Aug 10, 1999

   n/a    Abandoned    Borrower

SAVVIS

(Refile)

   Philippines   

4-2003-0000653

Jan 24, 2002

        • Awaiting 1st OA    Borrower SAVVIS    Portugal   

346732R

May 22, 2000

  

346,732

Jun 18, 2001

   Registered    Borrower SAVVIS    Qatar   

21227

Aug 22, 1999

       

Power of Attorney to FA 11/19/00

Awaiting 1st OA

   Borrower SAVVIS    Saudi Arabia   

62338

Jan 30, 2000

   n/a    Abandoned    Borrower SAVVIS    Singapore   

T99/08532F

Aug 11, 1999

  

T99/08532F

Aug 11, 1999

   Registered    Borrower SAVVIS    South Africa   

09914532

Aug 11, 1999

  

99/14532

Aug 11, 1999

   Registered    Borrower

 



--------------------------------------------------------------------------------

SAVVIS    Spain   

30013

Nov 4, 1999

  

2268139

May 5, 2000

   Registered    Borrower SAVVIS    Sweden   

99-05605

Aug 11, 1999

  

348472

Sep 7, 2001

   Registered    Borrower SAVVIS    Switzerland   

07169/1999

Aug 10, 1999

  

444,337

Aug 10, 1999

   Registered    Borrower SAVVIS    Taiwan   

88244000

Sep 3, 1999

  

130192

Oct 1, 2000

   Registered    Borrower SAVVIS    Thailand   

399301

Sep 28, 1999

  

399301

Sep 28, 1999

   Registered    Borrower SAVVIS    Trinidad & Tobago   

30013

Oct 11, 1999

  

30013

Jun 15, 2000

   Registered    Borrower SAVVIS    UAE   

35012

Feb 14, 2000

  

27231

Jan 20, 2001

   Registered    Borrower SAVVIS    United Kingdom   

2205574

Aug 12, 1999

  

2205574

Aug 12, 1999

   Registered    Borrower SAVVIS    Venezuela   

2000-005288

Mar 30, 2000

  

S-015744

Nov 22, 2000

   Registration Fee Paid    Borrower ! (design)    United States        

2073528

Jun 24, 1997

  

Registered

38

   Borrower ! (design)    Australia        

753161

Jan 21, 1998

  

Registered

38

   Borrower ! (design) (Color is a feature of the Mark)    Canada         —     
—      Borrower ! (design)    Canada        

TMA497523

Jul 21, 1998

   Registered    Borrower ! (design) (in color)    China        

1372462

Mar 7, 2000

  

Registered

38

   Borrower ! (design)    Egypt        

112422

Jan 25, 1998

  

Registered

42

   Borrower ! (design)    European Community        

000664110

Aug 23, 1999

  

Registered

38

   Borrower ! (design)    Israel        

117974

Feb 23, 1999

  

Registered

42

   Borrower ! (design)    Japan        

4322967

Oct 8, 1999

  

Registered

38

   Borrower ! (design)    Liechtenstein        

10656

Jun 10, 1998

  

Registered

38

   Borrower

 



--------------------------------------------------------------------------------

! (design)    Mexico        

565847

Nov 28, 1997

  

Registered

38

   Borrower ! (design)    New Zealand        

287889

Oct 24, 1997

  

Registered

38

   Borrower ! (design)    Norway        

191764

Jul 30, 1998

  

Registered

38, 42

   Borrower ! (design)    Poland        

134775

Jan 26, 1998

  

Registered

38

   Borrower ! (design)    North Korea        

9679

Aug 26, 1998

  

Registered

38

   Borrower ! (design)    Romania        

34769

Mar 6, 1998

  

Registered

38

   Borrower ! (design)    Russian Federation        

177064

Jan 23, 1998

  

Registered

38

   Borrower ! (design)    Saudi Arabia        

483/60

Jun 17, 1998

  

Registered

42

   Borrower ! (design)    South Africa        

98/1204

Jan 30, 1998

  

Registered

38

   Borrower ! (design)    United Arab Emirates        

22845

May 20, 1998

  

Registered

38

   Borrower WAM!BASE    United States        

2147154

Mar 31, 1998

  

Registered

39

   Borrower WAM!BASE    Australia        

753163

Jan 21, 1998

  

Registered

35

   Borrower WAM!BASE    Canada         TMA523073 Feb 15, 2000    Registered   
Borrower WAM!BASE (in Chinese Characters)    China        

1292268

Jul 7, 1999

  

Registered

42

   Borrower WAM!BASE    China        

1292270

Jul 7, 1999

  

Registered

42

   Borrower

 



--------------------------------------------------------------------------------

WAM!BASE    South Korea        

52745

Jan 27, 1999

  

Registered

112 (Korean Class)

   Borrower WAM!BASE    Egypt (in Arabic)        

112426

Jan 25, 1998

  

Registered

42

   Borrower WAM!BASE    Egypt        

112424

Jan 25, 1998

  

Registered

42

   Borrower WAM!BASE    European Community        

000664136

Dec 17, 1999

  

Registered

42

   Borrower WAM!BASE    Israel        

117633

May 6, 1999

  

Registered

42

   Borrower WAM!BASE    Japan        

4423186

Oct 6, 2000

  

Registered

35

   Borrower WAM!BASE    Liechtenstein        

10653

Jun 10, 1998

  

Registered

42

   Borrower WAM!BASE    Mexico        

566817

Dec 15, 1997

  

Registered

42

   Borrower WAM!BASE    New Zealand        

287895

Oct 22, 1997

  

Registered

42

   Borrower WAM!BASE    Norway        

191763

Jul 30, 1998

  

Registered

35, 38, 42

   Borrower WAM!BASE    Poland        

134963

Mar 11, 2003

  

Registered

38

   Borrower WAM!BASE    North Korea        

9678

Aug 26, 1998

  

Registered

38

   Borrower WAM!BASE    Romania        

35264

Mar 6, 1998

  

Registered

38

   Borrower

 



--------------------------------------------------------------------------------

WAM!BASE    Russian Federation        

190323

Jun 28, 2000

  

Registered

42

   Borrower WAM!BASE (in Arabic)    Saudi Arabia        

471/20

Jun 18, 1998

  

Registered

42

   Borrower WAM!BASE    Saudi Arabia        

467/91

Jun 17, 1998

  

Registered

42

   Borrower WAM!BASE    South Africa        

98/1205

Nov 5, 2001

  

Registered

38

   Borrower WAM!BASE    Switzerland        

474586

Jul 27, 2000

  

Registered

35

   Borrower WAM!BASE (in Arabic)    United Arab Emirates        

22023

May 20, 1998

  

Registered

42

   Borrower WAM!BASE   

United Arab

Emirates

       

26620

May 20, 1998

  

Registered

42

   Borrower WAM!NET    United States        

2024019

Dec 17, 1996

  

Registered

38

   Borrower WAM!NET    Australia        

753160

Jan 21, 1998

  

Registered

38

   Borrower WAM!NET    Canada        

TMA497425

Jul 20, 1998

   Registered    Borrower WAM!NET (in Chinese Characters)    China        

1277448

May 21, 1999

  

Registered

38

   Borrower WAM!NET    China        

1299823

Jul 28, 1999

  

Registered

38

   Borrower WAM!NET    South Korea        

52310

Jan 20, 1999

  

Registered

112 (Korean Class)

   Borrower WAM!NET    Egypt        

112420

Jan 25, 1998

  

Registered

38

   Borrower

 



--------------------------------------------------------------------------------

WAM!NET (in Arabic)    Egypt        

112421

May 26, 2002

  

Registered

42

   Borrower WAM!NET    European Community        

000346759

Mar 1, 1999

  

Registered

9, 38, 42

   Borrower WAM!NET    Israel        

117634

Jun 7, 1999

  

Registered

42

   Borrower WAM!NET    Israel        

117631

Jun 7, 1999

  

Registered

9

   Borrower WAM!NET    Japan        

4378525

Apr 21, 2000

  

Registered

38

   Borrower WAM!NET    Liechtenstein        

10654

Jun 10, 1998

  

Registered

38

   Borrower WAM!NET    Mexico        

541389

Jan 31, 1997

  

Registered

38

   Borrower WAM!NET    New Zealand        

287896

Feb 4, 1998

  

Registered

38

   Borrower WAM!NET    New Zealand        

288016

Feb 4, 1998

  

Registered

9

   Borrower WAM!NET    Norway        

191761

Jul 30, 1998

  

Registered

38, 42

   Borrower WAM!NET    Poland         134777 Jan 26, 1998   

Registered

38

   Borrower WAM!NET    North Korea        

9680

Aug 26, 1998

  

Registered

38

   Borrower WAM!NET    Romania        

35262

Mar 6, 1998

  

Registered

38

   Borrower WAM!NET    Russian Federation        

185370

Mar 3, 2001

  

Registered

38

   Borrower WAM!NET (in Arabic)    Saudi Arabia        

471/16

Jun 18, 1998

  

Registered

42

   Borrower WAM!NET    Saudi Arabia        

471/17

Jun 18, 1998

  

Registered

42

   Borrower WAM!NET    South Africa        

98/1202

Jan 30, 1998

  

Registered

38

   Borrower WAM!NET    Switzerland        

466385

Nov 4, 1999

  

Registered

38

   Borrower WAM!PROOF    United States        

2024112

Dec 17, 1996

  

Registered

38

   Borrower WAM!PROOF    Australia        

753162

Jan 21, 1998

  

Registered

38

   Borrower WAM!PROOF    Canada        

TMA497449

Jul 20, 1998

   Registered    Borrower WAM!PROOF    China        

1277449

May 21, 1999

  

Registered

38

   Borrower WAM!PROOF (in Chinese Characters)    China        

1277447

May 21, 1999

  

Registered

38

   Borrower WAM!PROOF    South Korea        

52744

Jan 27, 1999

  

Registered

112 (Korean Class)

   Borrower WAM!PROOF    Egypt        

112425

Jan 25, 1998

  

Registered

42

   Borrower

 



--------------------------------------------------------------------------------

WAM!PROOF

(in Arabic)

   Egypt        

112423

Jan 25, 1998

  

Registered

42

   Borrower WAM!PROOF    European Community        

000664086

Feb 22, 1999

  

Registered

38

   Borrower WAM!PROOF    Israel        

117632

Feb 7, 1999

  

Registered

42

   Borrower WAM!PROOF    Japan        

4322968

Oct 8, 1999

  

Registered

38

   Borrower WAM!PROOF    Liechtenstein        

10655

Jun 10, 1998

  

Registered

38

   Borrower WAM!PROOF    Mexico        

566818

Dec 15, 1997

  

Registered

38

   Borrower WAM!PROOF    New Zealand        

287894

Oct 22, 1997

  

Registered

38

   Borrower WAM!PROOF    Norway        

191762

Jul 30, 1998

  

Registered

35, 38, 42

   Borrower WAM!PROOF    Poland        

134774

Jan 26, 1998

  

Registered

38

   Borrower WAM!PROOF    North Korea        

9677

Aug 26, 1998

  

Registered

38

   Borrower WAM!PROOF    Romania        

35263

Mar 6, 1998

  

Registered

38

   Borrower WAM!PROOF    Russian Federation        

178753

Jan 23, 1998

  

Registered

38

   Borrower WAM!PROOF (in Arabic)    Saudi Arabia        

471/19

Jun 18, 1998

  

Registered

42

   Borrower WAM!PROOF    Saudi Arabia        

471/18

Apr 5, 1999

  

Registered

42

   Borrower WAM!PROOF    South Africa        

98/1203

Jan 30, 1998

  

Registered

38

   Borrower WAM!PROOF    Switzerland        

466384

Nov 4, 1999

  

Registered

38

   Borrower WAM!PROOF (in Arabic)    United Arab Emirates         —      38   
Borrower WAM!PROOF    United Arab Emirates         —      38    Borrower

 

2. Trademark Intellectual Property Licenses

 

None.

 